      Case 1:17-cv-00547-ECM-SMD Document 21 Filed 07/14/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

BRYANT ANDERSON, # 277744,                      )
                                                )
      Petitioner,                               )
                                                )
v.                                              ) CIVIL ACT. NO. 1:17-cv-547-ECM
                                                )            (WO)
KARLA WALKER JONES, et al.,                     )
                                                )
      Respondents.                              )

                                    FINAL JUDGMENT

      In accordance with the memorandum opinion entered in this case on this day, it is

the

      ORDER, JUDGMENT and DECREE of the Court that the petition for writ of

habeas corpus is DENIED, and this case is DISMISSED with prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Fed.R.Civ.P. 58.

      DONE this 14th day of July, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
